Allen, J.
The defendant had an insurable interest in the lumber, although the title remained in the vendor till delivery. Wainer v. Milford Ins. Co. 153 Mass. 335, 341, 342. Amsinck v. American Ins. Co. 129 Mass. 185.
From the defendant’s silence in respect to the plaintiff’s proposal to effect insurance at their joint expense, and from his subsequent letters and conduct in respect to the policies, the jury might well infer that he assented to that proposal: and if the jury found that such was the fair import of his correspondence and acts, or that the plaintiff believed and had reason to believe that he did assent to it, his secret intention not to do so was immaterial. Hobbs v. Massasoit Whip Co. 158 Mass. 194. West v. Platt, 127 Mass. 367, 372.
The second and third rulings which were requested were given in substance. The qualification added nothing which was injurious to the defendant. Exceptions overruled.